Citation Nr: 1544447	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant's countable income exceeded the maximum annual rate permissible for receipt of nonservice-connected death pension benefits, beginning May 1, 2011.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1990 to December 1994.  The Veteran passed away on March [redacted], 2011; the appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On appeal, the appellant has argued that VA has miscalculated when she began receiving Social Security benefits for herself and her daughter.  She additionally argues that her daughter's Social Security income was inappropriately determined to be a part of her income, because her daughter was not the offspring of the deceased Veteran.  

Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 C.F.R. § 3.271 (2015) (Emphasis added).

Under the law, the maximum annual rate of improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 38 C.F.R. §§ 3.3(b)(i)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(b)(3)(iii).  The MAPR is published in Appendix B of VA Manual M21-1 MR (M21-1 MR) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Pension is payable at the specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.3, 3.23. 

"Annual income" includes the surviving spouse own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.3(b)(3)(iii).   Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  As a general rule, all family income shall be counted in determining entitlement to pension.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Accordingly, the Board notes that the regulations are clear that the appellant's daughter's income should be included in the appellant's calculated income in this case.  This is because VA has previously determined that the 33-year old daughter in this case is a helpless child for VA purposes, as adjudicated in the September 2013 rating decision.  Thus, the daughter in this case is appropriately considered the appellant's dependent, even though she is of the age of majority, for income calculation purposes.  Accordingly, the dependent daughter's income must be included in the calculation of the appellant's countable income, regardless of whether she is the Veteran's biological child or not; the relevant, determining fact is that she is a dependent of the appellant's household.

However, the Board has determined that the case must be remanded.  On appeal, the appellant has strenuously argued that her daughter's income should not be included in the calculation; however, as noted above the regulations are clear as to this point-the daughter's income must be included.  Given the appellant's arguments, however, the appellant has not submitted any medical expenses that she has paid in regards to the daughter's care during the appeal period, and such evidence may potentially offset the amount of countable income to such a degree that entitlement to payment of pension benefits may be warranted during the appeal period.  Thus, the Board finds that a remand is necessary in order for the appellant to be given a chance to provide such information.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to furnish her earnings/income information for both her and her dependent daughter for the years of 2011, 2012, 2013, 2014 and 2015, with regards to her entitlement to death pension benefits, to specifically include any and all medical expenses for both her and her dependent daughter, a helpless child for VA purposes.  The AOJ should provide the appellant the appropriate VA Forms necessary to document such information.

2.  The AOJ should additionally determine whether any further additional development is necessary and complete that development as necessary.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim for entitlement to death pension benefits after May 1, 2011.  If the benefits sought on appeal remain denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




